Defendant, Milton Mitchell, or Sonny Mitchell, was tried in the Juvenile Court of Caddo Parish under an affidavit alleging that on or about March 29, 1946, he "being a person over the age of 17 years, did intentionally mistreat a juvenile under the age of 17 years, to-wit: George Walker, Jr., age 16 years, by assaulting said juvenile with his fists, causing him unjustifiable pain and suffering * * *." The offense charged, a misdemeanor termed cruelty to juveniles, is defined in Section 93 of the Louisiana Criminal Code as "the intentional or criminally negligent mistreatment or neglect, by anyone over the age of seventeen, of any child under the age of seventeen whereby unjustifiable pain or suffering is caused to said child."
During the course of the proceedings defendant entered a plea of former jeopardy, the basis of which was his previous trial, conviction, and sentence (a fine of $15) in the City Court of Shreveport, Caddo Parish, for the offense of simple assault allegedly committed on the same juvenile and on the same date.
The Juvenile Judge overruled the special plea, adjudged defendant guilty, and sentenced him "to pay a fine of $15.00 and serve ten days in the Caddo Parish jail and in default of payment of fine to serve an additional 15 days in the Caddo Parish jail." Defendant appealed.
When the case was called for a hearing in this court defense counsel was not *Page 1080 
present to favor us with oral argument, and no brief was filed by him. Nor did defendant appear in proper person. Under these circumstances it is fair to assume that the appeal has been abandoned. Nevertheless, we have examined the record of the proceedings in the juvenile court and are not convinced that any error has been committed.
The conviction and sentence are affirmed.